STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE      OF     LOUISIANA                                                  NO.        2022    KW   0054


VERSUS


BRYANT          JOSEPH    MURRAY                                             FEBRUARY          25,   2022




In   Re:           Bryant        Joseph     Murray,     applying      for    supervisory             writs,

                   22nd     Judicial        District        Court,    Parish       of    St.     Tammany,
                   No.    489, 952- 3.



BEFORE:           WHIPPLE,        C. J.,    CHUTZ    AND    HESTER,    JJ.


        WRIT       DENIED.


                                                     vGW

                                                     WRC
                                                      CHH




COURT       OF    APPEAL,        FIRST     CIRCUIT




           DE    UTY     CLERK   OF   COURT
                   FOR     THE   COURT